                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

           CHAMBERS OF                                                 MARTIN LUTHER KING
         ESTHER SALAS                                                     COURTHOUSE
   UNITED STATES DISTRICT JUDGE                                           50 WALNUT ST.
                                                                            ROOM 2037
                                                                        NEWARK, NJ 07101
                                                                            973-297-4887
                                        February 24, 2020


                                       LETTER ORDER

                Re:    Amoruso, et al. v. BJ’s Wholesale Club, Inc., et al.
                       Civil Action No. 19-18846 (ES) (SCM)

Dear counsel:

       On November 8, 2019, plaintiffs Kevin Amoruso and Renee Amoruso (“Plaintiffs”) moved

to remand this action to the Superior Court of New Jersey, Law Division, Essex County. (D.E.

No. 11). Defendants BJ’s Wholesale Club, Inc. and Cresskill Hills, LLC (collectively,

“Defendants”) oppose Plaintiffs’ motion (D.E. No. 23), and Plaintiffs filed a reply in support of

their motion (D.E. No. 27).

       On February 3, 2020, the Honorable Michael A. Hammer, U.S.M.J., issued a Report and

Recommendation, recommending that the Court grant Plaintiffs’ motion. (D.E. No. 29 (“R&R”)).

Magistrate Judge Hammer provided the parties fourteen days to file and serve objections to the

R&R pursuant to 28 U.S.C. § 636 and Local Civil Rule 72.1(c)(2). (Id. at 10). The parties did not

file any objections.

       Having reviewed the parties’ submissions and Magistrate Judge Hammer’s R&R, and for

the reasons stated therein,

       IT IS on this 24th day of February 2020,



                                                  1
          ORDERED that this Court ADOPTS Magistrate Judge Hammer’s R&R in full; and it is

further

          ORDERED that defendant Cresskill Hills, LLC’s motion to dismiss (D.E. No. 7) and

Plaintiffs’ motion to amend (D.E. No. 30) are denied as moot; and it is further

          ORDERED that the Clerk of Court shall TERMINATE docket entry numbers 7, 11, 29

and 30; and it is further

          ORDERED that the case is REMANDED to the Superior Court of New Jersey, Law

Division, Essex County.



                                             s/Esther Salas
                                             Esther Salas, U.S.D.J.




                                                2
